                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     KELVIN BRIDGES,                                      Case No. 18-cv-05764-RMI
                                   9                     Plaintiff,
                                                                                              ORDER DISMISSING CASE
                                  10              v.                                          WITHOUT PREJUDICE
                                  11     ANDREW M. SAUL,
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          This Social Security appeal was filed on September 20, 2018. (Dkt. 1). Pursuant to the

                                  15   Court’s Scheduling Order, Plaintiff’s motion for summary judgment was due on March 7, 2019.

                                  16   (Dkt. 2). Plaintiff’s motion has not yet been filed.

                                  17          On October 7, 2019, the court entered an Order to Show Cause regarding Dismissal. (Dkt.

                                  18   19). The court therefore ordered Plaintiff to show cause, no later than November 7, 2019, why this

                                  19   appeal should not be dismissed without prejudice for failure to prosecute. Id. The deadline for

                                  20   Plaintiff to respond to the court’s Order to Show Cause passed without a response from Plaintiff.

                                  21          “In determining whether to dismiss an action for lack of prosecution, the district court is

                                  22   required to weigh several factors: ‘(1) the public's interest in expeditious resolution of litigation;

                                  23   (2) the court's need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public

                                  24   policy favoring disposition of cases on their merits and (5) the availability of less drastic

                                  25   sanctions.’” Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988) (quoting Henderson v. Duncan,

                                  26   779 F.2d 1421, 1423 (9th Cir.1986)).

                                  27          In this instance, Plaintiff’s abandonment of his case controls the five factors set forth in

                                  28   Carey. Although public policy favors disposition of cases on their merits, Plaintiff’s utter failure
                                   1   to litigate this case makes it impossible for the court to proceed. The court’s need to manage its

                                   2   docket, the public’s interest in expeditious resolution of litigation, and the risk of prejudice to

                                   3   Defendant all weigh in favor of dismissal. The court has waited approximately eight months for

                                   4   Plaintiff to file his motion for summary judgment, yet he has not done so and has not

                                   5   communicated with the court. There are no less drastic alternatives available.

                                   6          Accordingly, IT IS HEREBY ORDERED that this case is dismissed without prejudice for

                                   7   failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

                                   8          IT IS SO ORDERED.

                                   9   Dated: November 8, 2019

                                  10

                                  11
                                                                                                      ROBERT M. ILLMAN
                                  12                                                                  United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
